Citation Nr: 1128748	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-31 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for a skin disease of the chest, groin, neck, arms, and hands, including vitiligo and residuals of ringworm infection, to include as due to in-service exposure to herbicides (skin disorder).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He served in Vietnam from August 1968 to July 1969 and received the Combat Infantry Medal, among other awards and decorations.

In June 1970, the RO denied service connection for ringworm scars and pruritic acne-like eruptions of the back and neck.  The Veteran was notified of the decision, but did not appeal.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the RO in Huntington, West Virginia that declined to reopen the Veteran's previously denied claim for service connection for a skin disorder, and also denied service connection for asthma.  After the decision was entered, the case was transferred to the jurisdiction of the RO in New York, New York.

This case was previously before the Board in March 2010.  The Board denied service connection for asthma, reopened the previously denied claim for service connection for a skin disorder, and remanded the skin disorder claim to the RO for additional development and adjudication on the merits.

After taking further action on the claim, the RO confirmed and continued the prior denial of service connection for a skin disorder.  The case was returned to the Board in June 2011.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides.

2.  The Veteran was treated for a condition diagnosed as ringworm during service.

3.  The Veteran presently has vitiligo manifested by areas of hypopigmentation; no other current skin disorders have been identified.

4.  The Veteran's currently diagnosed vitiligo is not related to the ringworm for which he was treated in service, and vitiligo cannot otherwise be attributed to his period of active military service, to include in-service exposure to herbicides.


CONCLUSION OF LAW

The Veteran does not have a current skin disease of the chest, groin, neck, arms, and/or hands, including vitiligo or residuals of ringworm infection, that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a skin disorder manifested by areas of hypopigmentation.  He says that he suffered scarring and discoloration in the region of his penis and chest during service in Vietnam; that he was told at the time of his separation from service that it was due to ringworm (although the examiner failed to make a notation to that effect in his report); and that he still exhibits discoloration in those areas, with the condition spreading.  He believes that his condition in service was misdiagnosed and that some or all of his current manifestations may be due to in-service exposure to herbicides.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of pre-adjudicatory VCAA notice letters sent to the Veteran in January and March 2007-prior to the initial adjudication of his claim-the AOJ informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained, as have records of a May 1970 VA examination and all post-service private care for which the Veteran has provided a release.  He has also been examined (in May 2010), and a medical opinion has been obtained as to nature and etiology of his current disorder.  Inasmuch as the medical opinion is based on a review of the relevant facts, and is supported by rationale, the Board finds the opinion adequate.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  See VAOPGCPREC 27-97 (July 23, 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010) (as amended; see Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010)).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the record shows that the Veteran served on active duty in the U.S. Army from March 1968 to March 1970.  His military occupational specialty was light weapons infantry.  He served in Vietnam from August 1968 to July 1969, and received the Combat Infantry Medal, among other awards and decorations.

The Veteran's service treatment records show that his skin was found to be normal at the time of his pre-induction examination in July 1967, with the exception of a vaccination scar on his left arm.  On October 31, 1968, it was noted that he had severe ringworm (RW) of the body.  He was treated and placed on limited duty for one week.  On November 7 and 10, 1968, it was noted that he still had ringworm of the body.  On November 13, 1968, it was noted that he had severe ringworm of the groin, buttocks, and legs.  Treatment was continued.  On November 18, 1968, it was noted that he had ringworm of the groin and buttocks.

When the Veteran was examined for service separation in February 1970, he reported a history of ringworm in Vietnam.  On examination, his skin was found to be normal, with no identifying scars.

In March 1970, approximately one week after his separation from service, the Veteran filed a claim for VA compensation for scars resulting from ringworm.  In May 1970, he was examined in connection with his claim for compensation.  He complained that he had severe, tender scars from ringworm, including a scar on his penile shaft.  On examination, he was found to have a pruritic acne-like eruption at the back and sides of his neck, but it was noted that there were no scars of either foot and no evidence of ringworm or other dermatoses.  It was also noted that there were no scars of the legs or penile shaft, and that his external genitalia were normal.  The final diagnostic assessment was that scars and ringworm were not found.

Records received from the Staten Island Physician Practice show that the Veteran's skin was noted to be normal on examination in July 2005.  In June 2006, he reported for treatment with complaints of flu symptoms and a rash on his back.  The clinical impression was that he might have Lyme disease.

The Veteran underwent an annual physical examination at the Staten Island Physician Practice in July 2006.  His skin was noted to be within normal limits.  In October 2006, he reported for treatment with complaints of a rash on his neck and finger web region over the past few months.  On examination, he was noted to have whitish plaques on his neck, chest, and webs of his fingers.  The clinical impression was that he probably had tinea.  He was referred to dermatology.

A record from a private physician, Dr. Hartman, dated in October 2006, shows that the Veteran came in for a second opinion after receiving a diagnosis of vitiligo from a dermatologist.  It was noted that the Veteran had spots on his neck, hand, chest, and penis.  Dr. Hartman confirmed the diagnosis of vitiligo.

The Veteran's wife submitted a statement in February 2007.  She said that she had been with the Veteran since September 1964, and that he had scars on his penis and chest upon his return from Vietnam.  She said that he definitely had not had the scars prior to entering the military, and that the condition appeared to be spreading to new areas, including his neck and hands.  A record from Dr. Hartman, dated in September 2007, confirms that the Veteran's vitiligo was then spreading.

The Veteran was examined for VA compensation purposes in May 2010.  He gave a history of having discoloration of the penis and anterior chest since 1969, diagnosed in service as ringworm, with subsequent hypopigmentation of his hands and neck in 2002.  On examination, he was noted to have some discoloration on his penis and anterior chest.  The diagnostic assessment was that he currently had vitiligo.  Following examination of the Veteran, and a review of his claims file, the examiner opined that it was not likely that the Veteran's current skin condition (vitiligo) had its onset during service or was in any way related thereto, to include as due to herbicide exposure.  The examiner explained that although documents in the claims file showed that the Veteran was treated for ringworm (also known as tinea corporis) during service, ringworm does not cause scars or lead to hypopigmentation.  The examiner also noted that no scars or pigmentary changes of the penis were noted on examination in 1970, and that the Veteran's vitiligo bore no relationship at all to his exposure to Agent Orange.  The examiner stated, "Currently, there are no residuals from the 1969 episode of Tinea corporis."

In light of the foregoing, it is clear that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the Veteran to establish service connection for his current condition.  Simply put, neither ringworm nor vitiligo is one the diseases that VA has determined to be associated with exposure to herbicides.  As a result, if service connection is to be granted, it must be done on the basis of evidence establishing direct causation.  See Combee, supra.

There is no dispute that the Veteran has a current skin disorder, inasmuch as the evidence reflects that two physicians have diagnosed him with vitiligo.  Nor is there any dispute that the Veteran was treated for a condition diagnosed as ringworm during service in Vietnam, as he has alleged.  See 38 U.S.C.A. § 1154(b) (West 2002).  Further, because he served in Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicides.  The real question here, in terms of establishing direct service connection, is whether the evidence establishes a nexus, or link, between the currently shown disability and in-service herbicide exposure and/or the skin disorder for which he was treated while on active duty.

Following a thorough review of the record, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against a finding of such a nexus.  The only medical opinion to address the question, from the VA examiner in May 2010-to the effect that there is no relationship between the Veteran's currently shown disability and in-service herbicide exposure and/or the skin disorder for which he was treated in service-is uncontradicted by other, competent medical opinion evidence of record.

The Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his current disability to the condition for which he was treated in service and/or his exposure to herbicides.  The recollections of the Veteran and his wife with respect to continuity of symptoms since service are not credible in light of the multiple examinations conducted in February 1970, May 1970, July 2005, and July 2006; the reports of which each show that the Veteran's skin was found to be normal.  Moreover, the Veteran, as a lay person, is not otherwise competent to opine as to the relationship between his currently shown skin disorder and exposure to herbicides, or the relationship between his currently shown skin disorder and the one for which he was treated in service.  Such matters, which require medical knowledge, must be addressed by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown to have the requisite qualifications.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, as the greater weight of the competent, credible, and probative evidence is unfavorable, that doctrine is not applicable.  The appeal must be denied.








						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a skin disease of the chest, groin, neck, arms, and/or hands, including vitiligo and residuals of ringworm infection, to include as due to in-service exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


